Citation Nr: 0902054	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  96-40 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher rating from June 6, 1996, for 
hypothyroidism, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1986 to 
February 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York that, in part, 
granted service connection for hypothyroidism and assigned an 
evaluation of 10 percent, effective February 2, 1994.  The 
veteran perfected an appeal to the Board, which remanded the 
case for additional development in December 1997.  

In a May 2001 rating decision, the New York, New York RO 
increased the thyroid disability evaluation to 30 percent, 
effective June 6, 1996.  Thereafter, in an August 2002 
decision, the Board denied the veteran's higher rating claim 
for the thyroid disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  An Order of the Court, dated in April 2005, 
set aside and remanded the Board's decision.  

In October 2005, the Board remanded the matter of entitlement 
to a higher rating from June 6, 1996, for further 
notification, evidentiary development, and adjudication.  The 
RO re-adjudicated the claim and again denied the veteran's 
claim via the issuance of a supplemental statement of the 
case (SSOC) in August 2008.  

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in November 2008, the 
veteran submitted additional evidence, which was received by 
the Board in December 2008.  This evidence included copies of 
past Board decisions relating to claims for hypothyroidism 
made by other veterans.  Although the Board strives for 
consistency in issuing its decisions, previously issued 
decisions will be considered binding only with regard to the 
specific case decided.  Prior decisions in other appeals may 
be considered in a case to the extent that at they reasonably 
relate to the case, but each case presented to the Board will 
be decided on the basis of the individual facts of the case 
in light of the appellate procedures and substantive law.  38 
C.F.R.  § 20.1303 (2008).  Therefore, while the Board has 
considered the other decisions, they are not binding and do 
not control the outcome of this appeal; rather the facts of 
this particular case must be the determining factor.


FINDING OF FACT

The veteran has complained of weight gain, fatigue, decreased 
concentration, poor memory, and feeling tired and sluggish, 
but no myxedema, slow return of reflexes, slow pulse, or 
decreased levels of thyroid hormones (T4 and/or T3) have been 
objectively shown.  There is no clear evidence of consistent 
muscle weakness or weight gain attributable to 
hypothyroidism; nor has any cardiovascular involvement or 
bradycardia been shown to be related to hypothyroidism.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hypothyroidism since June 6, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic 
Code 7903 (1995); 3.159, 4.3, 4.7, 4.14, 4.21, 4.119, 
Diagnostic Code 7903 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000, during the pendency 
of the instant appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2008).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a November 2005 notice letter, the 
RO notified the veteran of the legal criteria governing her 
claim and the evidence needed to support her claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate her claim and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the November 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2005 
letter.

Here, however, the Board notes that the duty to provide 
notice relating to the veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a November 
2005 notice letter that fully addressed all notice elements.  
Specifically, the November 2005 notice letter notified the 
veteran of her and VA's respective duties for obtaining 
evidence.  The letter also gave examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain in support of her claim.  The November 2005 
letter further informed the veteran of what evidence was 
required to substantiate the claim.  

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  The RO has also re-adjudicated 
the claim after proper notice was provided by way of a 
January 2008 supplemental statement of the case (SSOC).  The 
Board further notes that although the Court has held in 
Mayfield, supra, that post-decisional documents are 
inappropriate vehicles with which to provide notice, the RO 
in this case provided VCAA-compliant notice that was followed 
by a re-adjudication of the veteran's rating claim.  The 
Board concludes that during the administrative appeal process 
the veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
veteran was given the opportunity to respond following the 
November 2005 notice letter and the January 2008 SSOC.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, the Vazquez-Flores case was one of a claim of 
entitlement to an increased rating, not a question of 
entitlement to a higher initial rating.  As such, in the 
instant case, a discussion of whether sufficient notice has 
been provided for an increased compensation claim is not 
necessary because, although the initial rating is no longer 
at issue, as set forth in the Introduction above, the claim 
currently before the Board resulted from the veteran's claim 
for a higher initial rating for her service-connected 
hypothyroidism.  As noted above, the Court articulated that 
the Vazquez-Flores notice requirements apply to a claim for 
increase, not an initial rating claim.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran was given VA examinations in October 
1996, June 1997, November 1998, April 2001, July 2007, and 
December 2007.  Relevant treatment records from the Syracuse 
VA Medical Center (VAMC) and the VA Western New York 
Healthcare System at Buffalo, New York, as well as records of 
private medical testing, have been associated with the 
veteran's claims file.  The veteran has further been given 
the opportunity to submit evidence, and she and her 
representative have provided written argument in support of 
her claim.  Otherwise, neither the veteran nor her 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran is seeking a disability rating in excess of 30 
percent from June 6, 1996, for her service-connected 
hypothyroidism.

Relevant evidence of record consists of reports of VA 
examinations provided to the veteran in October 1996, June 
1997, November 1998, April 2001, July 2007, and December 
2007, as well as treatment records from the Syracuse and 
Buffalo VAMCs and records of private medical testing.

The veteran's treatment records from the Syracuse and Buffalo 
VAMCs reflect records showing July 1996 laboratory results of 
free T4 at 1.83 (designated as high) and T3 at 114 (reference 
range of 100 to 200).  Testing in October 1996 revealed T3 
level of 114.  A laboratory report from February 1997 shows 
free T4 at 1.85 and T3 at 123.  A summary of serology reports 
reflects T4 at 1.85 in January 1997, at 2.55 in July 1997, at 
1.15 in September 1997, at 1.43 in December 1997, at 1.82 in 
November 1998, at 1.78 in January 1999, at 1.83 in February 
2000, and at 1.43 in April 2000.  Laboratory summaries 
indicate that the veteran's free T4 level was at 1.5 in April 
2005 and June 2005, and 1.3 in July 2005, within the normal 
range (identified as 0.7 to 1.8).  Thyroid function testing 
further revealed the veteran's free T4 level to be at 1.6 in 
October 2005.

An August 1997 VAMC treatment note indicated that the veteran 
had lost 2 pounds on her weight loss regimen.  Treatment 
records from December 1997 show the veteran had gained 8 
pounds.  A January 2000 treatment note reflects that the 
veteran had a pulse of 91 beats per minute.  She complained 
at that visit of memory loss, fatigue, and insomnia.  Her 
thyroid function testing was found to be within normal 
limits.  Similarly, an April 2000 progress note shows 
complaints of fatigue, constipation, and memory loss.  At 
that time the veteran reported weight gain, but no specific 
gain was documented or confirmed by the veteran's treating 
physician.  Treatment notes from the veteran's April 2001 
VAMC visit indicate the treating physician's suggestion to 
the veteran that she begin an exercise program to address her 
obesity, a suggestion that was repeated at a February 2002 
visit.  The February 2002 treatment notes also reflect that 
the veteran had lost 4 pounds since her last visit and had a 
pulse of 80 beats per minute.  Muscle strength was noted to 
be 5/5 bilaterally in both upper and lower extremities.  Her 
free T4 was found to be 1.98, which was noted as euthyroid.  
The treating physician noted at that visit that "during the 
spring of 2000," the veteran had an elevated thyroid 
stimulating hormone (TSH) level which required an increase in 
medication.  However, no indication was made that the 
veteran's free T4 or T3 levels were depressed during the 
spring of 2000.  

Treatment notes from a March 2003 VAMC visit indicate that 
the veteran's TSH level was elevated at the time, which her 
treatment provider indicated "may account for her persistent 
weight gain and inability to lose weight."  Her pulse was 
found to be 92 beats per minute at that visit.  She was again 
encouraged to begin an exercise regimen to address her 
obesity at that time.  Report of a February 2004 
gynecological visit reflects the physician's finding that the 
veteran's weight had been stable since 1999, with an 8-pound 
weight loss reported in the 2 weeks prior to the visit.  At a 
July 2004 VAMC visit ,the veteran further reported having 
lost 30 pounds in the 2 months preceding the visit.  Her 
pulse at that visit was noted to be 66 beats per minute.  
July 2005 treatment notes further indicate that the veteran's 
deep tendon reflexes were equal and bilateral and her muscle 
strength was 5/5 throughout.  At an emergency visit for knee 
complaints in June 2007, the veteran's pulse was found to be 
85 beats per minute.  

Report of a VA gynecological examination conducted in October 
1996 reflects that the veteran was diagnosed with 
hypothyroidism and a 20-pound weight gain which had 
stabilized with medication.  Thyroid function testing 
revealed free T4 at 1.84 (designated as high) and T3 at 87 
(designated as low).  Her pulse was noted to be 64 beats per 
minute.  The examiner further concluded that the veteran's 
hypothyroidism was "better controlled with medication."  
Report of an October 1996 VA psychological examination 
reflects the veteran's report of depression and problems with 
concentration and memory.  The examiner recorded findings of 
intact cognition, good insight and judgment, and no 
psychomotor retardation.  

A VA examination report dated in June 1997 reflects the 
veteran's complaints of weight gain, no energy, feeling tired 
all the time, poor concentration, forgetfulness, and mood 
swings, but no intolerance of heat or cold and no 
constipation.  The examiner described the veteran as an 
overweight female with a "moon face," a pulse at 76 beats 
per minute, and no palpable masses or nodules in the thyroid 
area.  Muscle strength was noted to be 5/5 overall, with 
intact deep tendon reflexes bilaterally.  The examiner noted 
that January 1997 thyroid function testing showed free T4 at 
1.85 and T32 at 123, and April 1997 laboratory results showed 
free T4 at 1.94.  The impression was active hypothyroidism 
and weight gain secondary to hypothyroidism.  

A November 1998 VA psychological examination report reflects 
the veteran's complaints of hypothyroidism, weight gain, and 
low energy.  Mental status examination found the veteran to 
manifest mild flatness of affect and psychomotor retardation 
but to have relevant, appropriate, and coherent speech.  The 
examiner further noted that the veteran stated her complaints 
"in a deliberate, slow manner which cannot be classified as 
being sluggishness."  Report of a November 1998 VA skin 
examination reflects that the veteran complained of feeling 
tired all the time, having dry skin, cold hands, and hair 
loss.  The examiner noted "some rounding of the face" 
without "lid lag."  The examiner diagnosed hypothyroidism 
"in control" with T4 in a normal range.  The examiner 
concluded that "it is difficult to determine if the 
veteran's weight gain is attributed to hypothyroidism or 
unbalanced diet and exercise regimen."  

Documentation of the April 2001 VA examination reflects that 
the examiner, who had conducted the November 1998 VA 
examination and subsequently performed a file review, opined 
that the veteran's weight gain at the time of the November 
1998 VA examination "could have been related to her 
hypothyroidism."  However, the examiner noted further that 
the veteran had maintained thyroid functioning within normal 
limits since that time, and "her failure to lose weight, or 
repeated weight gain, cannot be attributed to her original 
diagnosis of hypothyroidism."  The examiner further stated 
that the veteran's initial weight gain while still on active 
duty could have been related to her service-connected 
hypothyroidism but that her "persistent obesity and weight 
gain cannot be associated with her thyroid condition."  

Report from the veteran's July 2007 psychological examination 
reflects the veteran's complaints of problems concentrating 
at work and ongoing weight gain.  The veteran specifically 
reported having lost 21 pounds after the birth of her son but 
subsequently gaining weight at the rate of 1 to 2 pounds per 
month.  She further complained of memory problems and 
lethargy, and the examiner noted some psychomotor 
retardation.  The examiner diagnosed her with major 
depressive disorder secondary to hypothyroidism and ongoing 
weight gain.  Report from the veteran's July 2007 
hypothyroidism examination reflects the veteran's complaints 
of feeling cold all the time and being sensitive to cold.  
The veteran also complained of mental sluggishness, 
constipation, and not sleeping well.  Physical examination 
found the veteran's pulse to be 45 beats per minute with deep 
tendon reflexes and muscle strength found to be normal.  The 
examiner further noted that the veteran's thyroid function 
testing in October and November 2005 was within normal limits 
for both free T4 and T3 levels.  The examiner concluded that 
the veteran showed "typical symptoms of moderately severe 
hypothyroidism" but was euthyroid due to medication.

VA examination conducted in December 2007 revealed that the 
veteran was found to be euthyroid but complained of 
fatigability and sluggish mental function.  Chronic 
constipation was also noted, as was the veteran's complaint 
of cold intolerance and weight gain of 2 pounds over a 6-
month period.  The examiner noted that the veteran did not 
have a slow pulse on examination, although "some muscle 
weakness in both upper and lower extremities" was noted.  
The examiner found no evidence of myxedema.  Deep tendon 
reflexes were noted to be normal, and no neurological 
deficits were found.  The examiner concluded that the veteran 
remained symptomatic, with moderate to severe symptoms, 
despite being biochemically euthyroid.

Private electromyographic study of the veteran conducted in 
August 2007 revealed that the veteran demonstrated normal 
reflexes and normal strength in the upper extremities.  The 
examiner found "decreased strength in the lower extremities, 
which appeared to be related to activation."  The examiner 
found no evidence of neurologic disease, myopathy, or large-
fiber polyneuropathy.  The examiner found no abnormalities in 
the study "other than decreased activation related to 
pain."

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's service-connected thyroid disorder has been 
rated under Diagnostic Code 7903 for hypothyroidism.  The 
Board notes that during the course of the instant appeal, 
VA's Schedule for Rating Disabilities was revised with 
respect to the regulations pertaining to evaluations of 
disorders of the endocrine system.  In particular, the Board 
notes that 38 C.F.R. § 4.119 was amended effective June 6, 
1996, and now includes new rating criteria for 
hypothyroidism.  VA's General Counsel has held that if the 
revised criteria are more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Because this issue pertains to the period from 
June 6, 1996, the amended regulations are applicable.

Under the prior version of 38 C.F.R. § 4.119, Diagnostic Code 
7903, in effect before June 6, 1996, a 100 percent rating was 
warranted for pronounced hypothyroidism, with a long history 
and slow pulse, decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes.  A 60 
percent rating was warranted for severe hypothyroidism (the 
symptoms under the criteria for "pronounced" hypothyroidism 
being somewhat less marked), and decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 30 percent rating was warranted for moderately 
severe hypothyroidism; sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays). 

Under the new schedular criteria, a 30 percent rating 
requires fatigability, constipation, and mental sluggishness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2008).  A 60 percent 
rating requires muscular weakness, mental disturbance, and 
weight gain.  Id.  And, a 100 percent rating requires cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.  Id.

To establish entitlement to a rating in excess of 30 percent 
under the criteria in effect prior to June 6, 1996, medical 
evidence must show that the thyroid disorder may be 
characterized as severe hypothyroidism, with somewhat less 
marked symptoms of lengthy history, slow pulse, sluggish 
mentality, sleepiness, and slow return of reflexes, as well 
as decreased levels of circulating thyroid hormones.  The 
Board finds that from June 6, 1996, the veteran's 
hypothyroidism disability has more nearly approximated the 
criteria for the 30 percent rating under prior Diagnostic 
Code 7903 (1995).  With the exception of the July 2007 VA 
examination, at which the veteran's pulse was noted to be 45 
beats per minute, the Board finds that the veteran has not 
demonstrated symptoms of bradycardia or slow pulse.  
Similarly, the veteran's VA examinations and treatment notes 
have consistently demonstrated that the veteran showed no 
slowing in reflexes or decreased levels of circulating 
thyroid hormones.  To the contrary, the Board notes the 
December 2007 VA examiner's finding that the veteran has been 
consistently euthyroid since beginning medication for 
hypothyroidism.  In addition, the Board looks to the February 
2002 treatment note, which stated that the veteran had 
demonstrated an elevated TSH level during the spring of 2000 
that required an increase in medication.  However, no 
indication was made that the veteran's free T4 or T3 levels 
were depressed during the spring of 2000.  The Board notes 
that prior Diagnostic Code 7903 defines "decreased levels of 
circulating thyroid hormones" as T4 or T3 levels, not TSH 
levels.  No evidence of record has shown that the veteran has 
had decreased T4 or T3 levels at any point from June 6, 1996.  

The Board concedes that the veteran has complained of 
sleepiness and "sluggish mentality" but notes that even 
given these factors, the evidence shows that her thought 
process was normal with no cognitive impairment beyond what 
was shown in a pre-morbid state.  Further, the Board notes 
that the medical evidence clearly reflects that the veteran's 
"mental sluggishness," currently diagnosed as major 
depressive disorder, is secondary to her service-connected 
hypothyroidism.  Indeed, VA has recognized the relationship 
between the veteran's major depressive disorder and her 
hypothyroidism by granting service connection for adjustment 
disorder with depressed mood in March 1997 and for major 
depressive disorder secondary to service-connected 
hypothyroidism in August 2007.  

The Board concludes that the veteran has not exhibited the 
criteria found in the 60 percent or 100 percent evaluation 
for hypothyroidism under prior Diagnostic Code 7903.  
Generally, the veteran does not show a slow pulse, decreased 
levels of circulating thyroid hormones, or a slow return of 
reflexes.  The Board acknowledges that it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2008).  In this case, however, 
the criteria of the 60 percent rating under prior Diagnostic 
Code 7903 are not met.  The Board thus finds that the 
veteran's hypothyroidism more closely approximates the 
criteria for the 30 percent rating, for moderately severe 
hypothyroidism, under prior Diagnostic Code 7903.  38 C.F.R. 
§ 4.7.  The Board notes to that effect that the veteran's VA 
examiner in both July 2007 and December 2007 diagnosed the 
veteran with moderate to severe symptomatology and found no 
indications of myxedema.  Absent indications of decreased 
hormone levels and severe symptoms of hypothyroidism such as 
slow pulse, sleepiness, and slow return of reflexes, a higher 
rating is not warranted.  These findings have not been 
demonstrated in the objective clinical evidence of record.  
Therefore, a higher evaluation of 60 percent is not warranted 
under prior Diagnostic Code 7903 from June 6, 1996.  
Similarly, the Board has also considered but does not find 
that the veteran has demonstrated pronounced symptoms of 
hypothyroidism, as defined above, to warrant a 100 percent 
rating at any time from June 6, 1996.

With respect to the version of Diagnostic Code 7903 in effect 
as of June 6, 1996, the Board finds that the evidence does 
not show muscular weakness, mental disturbance and weight 
gain attributable to hypothyroidism to warrant a 60 percent 
rating under current Diagnostic Code 7903.  Consequently, a 
higher rating is not warranted under the current version of 
the regulation.  Under the new version, the symptoms of the 
veteran's hypothyroidism do not more nearly approximate a 
higher 60 percent rating as required by 38 C.F.R. § 4.7.  On 
this point, while there is evidence of the veteran's weight 
problems, the Board is persuaded by the April 2001 VA 
examiner's opinion that the initial weight gain during 
service may have represented a response to the 
hypothyroidism, but that her later persistent obesity and 
weight gain thereafter cannot be associated with the thyroid 
condition.  This opinion is consistent with the lack of 
showing of decreased thyroid hormones over the years.  The 
Board further acknowledges that the veteran has complained 
over the years of continued weight gain but looks to repeated 
findings by VA treatment providers, such as those in February 
2002, February 2004, and July 2004, that the veteran had lost 
weight.  Additionally, the Board notes that treatment notes 
from a March 2003 visit indicate that the veteran's TSH was 
elevated, which the treatment provider indicated "may 
account for her persistent weight gain and inability to lose 
weight."  However, the Board notes that a physician's 
statement framed in terms such as "may" is not probative.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  In 
addition, in finding that the veteran has not shown ongoing 
weight gain attributable to her thyroid disorder, the Board 
looks to the November 1998 VA opinion in which the veteran's 
VA examiner concluded that it was "difficult to determine of 
the veteran's weight gain is attributed to hypothyroidism or 
unbalanced diet and exercise regimen."  The Board thus 
concludes that there is insufficient evidence in the record 
to support a conclusion that any ongoing weight problem the 
veteran has had is due to her hypothyroidism.  

Additionally, the Board finds that there is no objective 
indication of muscle weakness due to hypothyroidism.  Prior 
to December 2007, the veteran consistently demonstrated 
normal muscle strength and deep tendon reflexes bilaterally, 
as demonstrated in her February 2002 and July 2005 treatment 
notes, as well as at the June 1997 and July 2007 VA 
examinations.  The Board acknowledges that at the veteran's 
December 2007 VA examination, she was found to have decreased 
muscle strength, although deep tendon reflexes were noted to 
be normal, and no neurological deficits were found at the 
time.  The veteran was also found to have some decreased 
strength in the lower extremities at an August 2007 private 
examination, which the examiner opined appeared to be related 
to activation due to pain.  No mention of the veteran's 
hypothyroidism was made as a cause or contributing factor to 
this apparent decreased strength in the August 2007 study.  
The Board concludes that although there is a suggestion in 
the December 2007 VA examination that the veteran may have 
decreased muscle strength, the evidence does not support a 
finding that she has experienced muscle weakness as a result 
of her hypothyroidism from June 6, 1996.  

Based on this evidence, and because Diagnostic Code 7903 
requires that there must be muscular weakness, mental 
disturbance, and weight gain in order to grant the 60 percent 
rating, the Board concludes that a rating in excess of 30 
percent is not warranted.  The Board again acknowledges that 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21 (2008).  In this case, 
the Board again notes the April 2001 VA examiner's conclusion 
that the veteran's weight gain, after the initial diagnostic 
period, cannot be attributed to her hypothyroidism.  
Consequently, the Board finds that the veteran's 
hypothyroidism more closely approximates the criteria for the 
30 percent rating for hypothyroidism under current Diagnostic 
Code 7903.  38 C.F.R. § 4.7.  Therefore, a higher evaluation 
of 60 percent is not warranted under current Diagnostic Code 
7903 from June 6, 1996.  

Similarly, the Board has considered but does not find that 
the veteran meets the criteria for a 100 percent rating under 
current Diagnostic Code 7903.  In that connection, the Board 
notes that a 100 percent rating under the current diagnostic 
code requires a showing of cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia, and sleepiness.  Here, the veteran does not meet 
the criteria required for the 100 percent rating.  The Board 
concedes that the veteran has complained of cold intolerance 
and sleepiness, as noted in the July 2007 and December 2007 
VA examinations.  However, there is no evidence that there is 
any cardiovascular involvement with her service-connected 
hypothyroidism.  In that connection, the Board acknowledges 
that the veteran is currently diagnosed with hypertension but 
notes that there is nothing in the medical evidence to 
suggest that the disorder is related in any way to her 
service-connected hypothyroidism.  To the contrary, the Board 
looks to a June 2002 rating decision, unappealed by the 
veteran, in which the RO denied service connection for a 
heart condition as secondary to service-connected 
hypothyroidism.  Further, as discussed above, with the 
exception of the July 2007 VA examination at which the 
veteran's pulse was noted to be 45 beats per minute, there is 
no evidence of bradycardia in the veteran's record.  The 
Board again acknowledges that it is not expected that all 
cases will show all the findings specified.  38 C.F.R. 
§ 4.21.  In this case, however, even assuming that some 
symptoms are due to hypothyroidism, the Board notes that the 
criteria for a 100 percent rating under Diagnostic Code 7903 
are not met.  The Board thus finds that a higher evaluation 
of 100 percent is not warranted under current Diagnostic Code 
7903 from June 6, 1996.  

The Board has considered the veteran's contention that her 
hypothyroidism disability is more severe than the 30 percent 
evaluation assigned from June 6, 1996.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran, however, 
has not demonstrated that she has any medical expertise to 
make such an opinion or diagnosis.  The Board notes that 
although the veteran is competent to report symptoms, she 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of her 
disability.  As a layperson without the appropriate medical 
training and expertise, the veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
the current severity of her hypothyroidism.  See Bostain, 11 
Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
hypothyroidism is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  There simply is no 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); frequent 
periods of treatment, let alone hospitalization; or evidence 
that the veteran's hypothyroidism otherwise renders 
impractical the application of the regular schedular 
standards.  The Board acknowledges that the veteran contends 
that her hypothyroidism has affected her job performance 
negatively and has submitted an August 2007 letter from her 
supervisor indicating that the veteran's use of sick leave 
and annual leave has been excessive.  However, there is 
nothing in the record to indicate that the veteran has 
actually been terminated or is currently unemployed and 
unable to secure gainful employment as a result of her 
service-connected hypothyroidism.  Therefore, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected hypothyroidism does not warrant a 
rating in excess of 30 percent from June 6, 1996.  38 C.F.R. 
§ 4.119.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent from June 6, 
1996, for hypothyroidism is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


